Case 18-24853-RA|\/| Doc 2 Filed 11/29/18 Page 1 of 2
UNITED sTATEs BANKRUPTCY CoURT, soUTHERN DlsTRlCT oF FLoRlDA

www.f`lsb.uscourts.gov
CHAPTER 13 PLAN (Ind_ividual Ad|`ustment of Debts)

 

 

 

 

 

|E Original Plan
:] Amended Plan (lndicate lst, an, etc. Amended, if applicable)
l:| Modified Plan (Indicate lst, an, etc. Modified, ifapplicable)
DEBTOR: Elisett Pinto Baluja JOINT DEBTOR: CASE NO.: 18-
SS#: xxx-xx- 8834 SS#: xxx~xx-
l. NOTICES
To Debtors: Plans that do not comply with local rules andjudicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry ofthe order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

 

The valuation ofa secured claim, set out in Section 111, Which may result in a .

partial payment or no payment at all to the Secured creditor |:] lncluded |:I Not included

Avoidance of ajudicial lien or nonpossessory, nonpurchase-money security interest, set |:] lncluded l:| Not i cl ded

out in Section 111 n u

Nonstandard provisions, set out in Section Vlll l:l Included [:l Not included
ll. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. ln the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

1. $113.00 for months 1 to 36 ;
B. DEBTOR§S)' ATTORNEY'S FEE: [:\ NONE ij PRO BONO
Total Fees: $3650.00 Total Paid: $9()0.00 Balance Due: $2750.00
Payable $98.21 /month (Months l to § )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$3500.00 Safe Harbor + $150.00 Cost

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
111. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: l:] NONE

[Retain Liens pursuant to 1 1 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

B. VALUATlON OF COLLATERAL: ii NONE

C. LIEN AVOlDANCE \:| NONE

D. SURRENDER OF COLLA'I`ERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[:| NoNE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay reliefin this section shall not receive a distribution
fom the Chapter 13 Trustee.

[:] NoNE

 

LF-31(rev, 10/3/17) Page l on

 

 

Case 18-24853-RA|\/| Doc 2 Filed 11/29/18 Page 2 of 2
Debtor(s): Elisett Pinto Baluja Case number: 18-
l:] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

 

Name of Creditor Last 4 Digits of Account No. Descrir)tion of Collateral (Address. Vehicle. etc.)
1 Home Point Financial Corp 5925 141 NW 68th Ave Miami, FL 33126 Miami-Dade County
2 Kia Motors 2622 2018 Kia

 

lv. TREATMENT oF FEES AND PRloRiTY CLAIMS las defined in 1 1 U.s.C. §507 and 1 1 U.s.C. § 1322(a)(4)]
A. ADMlleTRATlvE FEES oTHER THAN DEBTORS(S)' ATToRNEY's FEE: [:] NoNE
B. INTERNAL REVENUE sEvaCE: @ NoNE
C. DoMESTlC sUPPoRT oBLlGATloN(s)= [§| NoNE
1). oTHER: 133 NoNE
v. TREATMENT or UNSECURED NoNPRloRlTY CREDlToRs

A. Pay "t)z § /month (Months 1 to£ )

Pay $101.70 /month (Months 29 toL )
Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. l:l lfchecked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [_i_] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

Vl. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay reliefin this
section shall not receive a distribution from the Chapter 13 Trustee.

[§| NoNE
vll. INCOME TAX RETURNs AND REFUNDS: [§] NoNE
vlll. NoN-sTANI)ARD PLAN PRovlsloNs lj] NoNE

PROPERTY OF THE ESTATE WILL VEST lN THE DEBTOR(S) UPON PLAN CONFIRMATION.

l declare th eiforegoin chapter 13 plan is true and correct under penalty of perjury.

 

 

 

Debtor November 20a 2018 Joint Debtor
`i£`l{ttl>into Baluja Date Date
Attorney with{pe misdion to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3'1 (revv 10/3/17) Page 2 0f2

